Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status and Claim Objection
Claims 1-20 are currently being examined.
Claim 14 is objected to because it lacks a period at the end of the claim limitation.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
	
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,889,451.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '451 patent discloses the following with respect to the Applicant’s claims:
1. A method for controlling a conveyor, the conveyor comprising a plurality of zones, the plurality of zones comprising at least a first zone and a second zone, wherein the first zone is upstream of the second zone, the method comprising: 	(See Claim 1)
receiving, by a second control module associated with the second zone, a first signal from a first control module associated with the first zone, 	(See Claim 1)
wherein the first signal indicates whether a first article that has an irregular boundary or a second article that has a regular boundary exits from the first zone; and 	(See Claim 1)
controlling, by the second control module, a second drive assembly and a second brake assembly associated with the second zone based on the indication of the exit of the one of the first article or the second article from the first zone by the first signal received from the first control module, 	(See Claim 1)
wherein the second drive assembly and the second brake assembly perform a first set of operations for the first article and a second set of operations for the second article.  (See Claim 1)
2. The method according to claim 1, further comprising: detecting, by a first sensor associated with the first zone, a boundary type of an article conveyed by the conveyor in the first zone,	(See Claim 3)
wherein the article corresponds to the one of the first article having the irregular boundary or the second article having the regular boundary; and 	(See Claim 3)
determining, by the first control module associated with the first zone, whether the first sensor is blocked by the first article or the second article in the first zone.  (See Claim 3)
3. The method according to claim 2, further comprising: 	(See Claim 4)
generating, by the first control module, the first signal based on the determination of whether the first zone is occupied by the first article or the second article; and 	(See Claim 4)
transmitting, by the first control module, the first signal to the second control module associated with the second zone when the second drive assembly of the second zone is set to the disengaged state based on a third feedback signal received from a third control module associated with a third zone, (See Claim 4)
wherein the second zone is upstream of the third zone.  (See Claim 4)
4. The method according to claim 3, further comprising generating, by the third control module, the third feedback signal based on a signal received from the third sensor indicating that the third sensor is blocked in the third zone.  (See Claim 2)
5. The method according to claim 1, wherein the controlling of the second drive assembly and the second brake assembly further comprises maintaining the second drive assembly in the disengaged state in an instance in which the first signal indicates that the second article having the regular boundary exits from the first zone and the second article enters the second zone.  (See Claim 5)
6. The method according to claim 5, wherein the second article entering the second zone coasts to stop exhibiting zero pressure accumulation due to the disengaged state of the second drive assembly.  (See Claim 6)
7. The method according to claim 1, wherein the controlling of the second drive assembly and the second brake assembly further comprises: (See Claim 7)
setting the second drive assembly to an engaged state until a first sensor is blocked by the first article; and 	(See Claim 7)
setting the second drive assembly to the disengaged state and the second brake assembly to an engaged state when the first article blocks a second sensor in an instance in which the first signal indicates that the first article having the irregular boundary exits from the first zone and the first article enters the second zone.  	(See Claim 7)
8. The method according to claim 7, wherein the first article entering the second zone stops exhibiting zero contact accumulation due to the disengaged state of the second drive assembly and the engaged state of the second brake assembly.  (See Claim 8)
9. The method according to claim 7, further comprising transmitting, by the second control module, a second feedback signal to the first control module in an instance in which the first article blocks the second sensor, (See Claim 9)
wherein the second feedback signal indicates to the first control module to set a first brake assembly to an engaged state and a first drive assembly to a disengaged state when the first sensor is blocked by one of another first or second article. 	(See Claim 9)
10. A material handling system, comprising: 	(See Claim 10)
a conveyor comprising: (See Claim 10)
a plurality of zones comprising at least a first zone and a second zone, (See Claim 10)
wherein the first zone is upstream of the second zone; (See Claim 10)
a plurality of sensors, comprising at least a first sensor and a second sensor, (See Claim 10)
wherein the first sensor is located at an exit portion of the first zone, and (See Claim 10)
the second sensor is located at an exit portion of the second zone; and (See Claim 10)
a plurality of control modules comprising at least a first control module and a second control module, (See Claim 10)
wherein the first control module is communicably coupled with the first sensor, the first zone, and the second control module, (See Claim 10)
wherein the second control module is communicably coupled with the second sensor and the second zone, (See Claim 10)
wherein the second control module is configured to: (See Claim 10)
receive a first signal from the first control module associated with the first zone, 	(See Claim 10)
wherein the first signal indicates whether a first article that has an irregular boundary or a second article that has a regular boundary exits from the first zone; (See Claim 10)
control a second drive assembly and a second brake assembly associated with the second zone based on the indication of the exit of the one of the first article or the second article from the first zone by the first signal received from the first control module, (See Claim 10)
wherein the second drive assembly and the second brake assembly perform a first set of operations for the first article and a second set of operations for the second article; and (See Claim 10)
a main controller communicably coupled with the conveyor to perform operations to receive data indicating conditions for each zone of the plurality of zones. (See Claim 10)
11. The material handling system according to claim 10, wherein the conditions comprise at least an operation of the conveyor in an upstream or downstream direction and a speed of each of the plurality of zones.  (See Claim 11)
12. The material handling system according to claim 10, wherein the main controller is further configured to control movement of a plurality of articles on the conveyor.  	(See Claim 12)
13. The material handling system according to claim 10, wherein the main controller is further configured to monitor fault conditions associated with one or more of the plurality of zones, the plurality of sensors, and the plurality of control modules.  (See Claim 13)
14. The material handling system according to claim 10, wherein the first sensor is configured to detect a boundary type of an article conveyed by the conveyor in the first zone, 	(See Claim 14)
wherein the article corresponds to the one of the first article having the irregular boundary or the second article having the regular boundary   (See Claim 14)
15. The material handling system according to claim 10, wherein the first control module is configured to: (See Claim 15)
determine whether the first sensor is blocked by the first article or the second article in the first zone; 	(See Claim 15)
generate the first signal based on the determination that whether the first zone is occupied by the first article or the second article; and (See Claim 15)
transmit the first signal to the second control module associated with the second zone when the second drive assembly of the second zone is set to the disengaged state based on a third feedback signal received from a third control module associated with a third zone, (See Claim 15)
wherein the second zone is upstream of the third zone.  (See Claim 15)
16. The material handling system according to claim 15, wherein the third control module is configured to generate the third feedback signal based on a signal received from a third sensor indicating that the third sensor is blocked in the third zone.  (See Claim 16)
17. The material handling system according to claim 10, wherein the controlling of the second drive assembly and the second brake assembly further comprises maintaining the second drive assembly in the disengaged state in an instance in which the first signal indicates that the second article having the regular boundary exits from the first zone and the second article enters the second zone, (See Claim 17)
wherein the second article entering the second zone coasts to stop exhibiting zero pressure accumulation due to the disengaged state of the second drive assembly.  (See Claim 17)
18. The material handling system according to claim 10, wherein the controlling of the second drive assembly and the second brake assembly further comprises: (See Claim 18)
setting the second drive assembly to an engaged state until the first sensor is blocked by the first article; and 	(See Claim 18)
setting the second drive assembly to the disengaged state and the second brake assembly to an engaged state when the first article blocks the second sensor in an instance in which the first signal indicates that the first article having the irregular boundary exits from the first zone and the first article enters the second zone.  	(See Claim 18)
19. The material handling system according to claim 18, wherein the first article entering the second zone stops exhibiting zero contact accumulation due to the disengaged state of the second drive assembly and the engaged state of the second brake assembly.  (See Claim 18)
20. The material handling system according to claim 18, wherein the second control module is further configured to transmit a second feedback signal to the first control module in an instance in which the first article blocks the second sensor, (See Claim 20)
wherein the second feedback signal indicates to the first control module to set a first brake assembly to an engaged state and a first drive assembly to a disengaged state when the first sensor is blocked by one of another first or second article. (See Claim 20)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        October 21, 2022